Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-13 are pending.

Election/Restrictions
Applicant’s election without traverse of the Invention of Group I, claims 1-10, drawn to a preservation system composition, and the species of ethylvanillin, in the reply filed on 6/17/22 is acknowledged.
Claims 11-13 are withdrawn as being drawn to a nonelected invention.
Claim 3 is withdrawn as not being directed to the elected species ethylvanillin.
Claims 1, 2 and 4-10 are under consideration to the extent that the composition comprises ethylvanillin.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 10/26/21, 3/23/21, and 3/23/22. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kleine et al. (WO 2015/022033) in view of Sichak (US 4,201,765). 
Kleine et al. teach an antimicrobial skin care liquid composition, useful in cold temperature environments, comprising:
- about > 5 wt.-% of at least one C3 to C6 organic triolalcohol;
- about > 0.1 wt.-% of at least one C2 to C6 organic diolalcohol;
- about > 0.1 wt.-% of at least one C2 to C6 organic monoalcohol;
- about > 0.1 wt.-% of at least one HOCH2[CH(OH)]nCH2OH sugar alcohol with n = 2 to 6; and
- > 0.1 wt.-% of at least one C1 to C1O organic acid (e.g. abstract; Claim 1). Kleine et al. teach that the C1 to C1O organic acid may be itaconic acid (e.g. page 22; Claim 9). 
Kleine et al. do not teach that the antimicrobial skin composition comprises ethylvanillin.  This is made up for by the teachings of Sichak. 
Sichak teaches that they have discovered that vanillin and ethylvanillin are antimicrobial; that is, possesses antifungal and antibacterial activity which covers the spectrum of Gram-positive and Gram-negative bacteria, yeast, and mold (e.g. column 1, line 66-column 2, line 5; column 2, lines 25-30). Sichak teaches that a good working range is 2.5-20% (e.g. column 2, lines 43-48). 
Regarding Claims 1 and 2, It would have been obvious to one of ordinary skill in the art at the time of filing to include the ethylvanillin of Sichak in the antimicrobial compositions of Kleine et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results. Both Kleine and Sichak are directed to antimicrobial compositions. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In addition, one of ordinary skill would have been motivated to include ethylvanillin in the antimicrobial compositions of Kleine in order to provide additional antifungal and antibacterial activity which covers the spectrum of Gram-positive and Gram-negative bacteria, yeast, and mold, as taught by Sichak.
Regarding Claims 4 and 5, Kleine et al. teach 0.1-15 wt% of the C1-C10 organic acid (itaconic acid) (e.g. pages 7 and 22). Sichak teaches that a good working range is 2.5-20% (e.g. column 2, lines 43-48). This results in a ratio of (i):(ii) of 1:200 to 6:1, which overlaps with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claims 6-8, Kleine et al. teach that the composition is aqueous and exemplifies at least 75 wt% water (e.g. pages 6 and 16, Table 1). Kleine et al. teach 0.1-15 wt% of the C1-C10 organic acid (itaconic acid) (e.g. pages 7 and 22) and Sichak teaches that a good working range is 2.5-20% (e.g. column 2, lines 43-48). This results in a range of (i)+(ii) of 2.6-35 wt%, which overlaps the claimed range. 
Regarding Claims 9 and 10, the limitations are directed to an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case Kleine et al. and Sichak teach compositions comprising ingredients which render obvious those claimed, therefore the claims have been met. Claims 9 and 10 do not require the presence of any specific ingredients which render the composition a “personal care composition” or a “hair treatment composition”. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP 2111.04).


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619